Case: 10-50013     Document: 00511516908          Page: 1    Date Filed: 06/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2011
                                     No. 10-50013
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAIME PANTOJA CARRETERO, also known as Jaime Carretero, also known
as Andres Garcia,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CR-490-1


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
        Jaime Pantoja Carretero appeals the 70-month sentence imposed following
his guilty plea conviction for illegally reentering the United States after having
been deported, in violation of 8 U.S.C. § 1326. Carretero challenges the district
court’s decision to depart upward pursuant to U.S.S.G. § 4A1.3. He argues that
his sentence is substantively unreasonable because it is greater than necessary
to achieve the sentencing objectives of 18 U.S.C. § 3553(a).


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50013     Document: 00511516908      Page: 2    Date Filed: 06/22/2011

                                   No. 10-50013

      Because Carretero did not object to his sentence in the district court,
review is for plain error. See Puckett v. United States, 129 S. Ct. 1423, 1429
(2009). To demonstrate plain error, Carretero must show a forfeited error that
is clear or obvious and that affects his substantial rights. Id. If he makes such
a showing, we have the discretion to correct the error but only if it “‘seriously
affect[s] the fairness, integrity, or public reputation of judicial proceedings.’” Id.
(alteration in original) (quoting United States v. Olano, 507 U.S. 725, 736
(1993)).
      Carretero has failed to demonstrate that his 70-month sentence is
substantively unreasonable. The district court’s stated reasons for its decision
to impose a departure advances § 3553(a)’s objectives of promoting respect for
the law and providing deterrence and are justified by the facts of the case. See
United States v. Zuniga-Peralta, 442 F.3d 345, 347-48 (5th Cir. 2006). Further,
Carretero’s 70-month sentence represents a 19-month upward departure from
the top of his advisory guidelines range and is within the statutory maximum.
See § 1326. We have affirmed far more substantial departures than the one
imposed in this case. See e.g., United States v. Smith, 417 F.3d 483, 491-93 &
n.40 (5th Cir. 2005); United States v. Saldana, 427 F.3d 298, 312 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                          2